Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Act is in response to App 16900957 filed on 06/14/2020.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
Priority
Examiner noted Applicants claiming Priority from Provisional 62861790 filed 06/14/2019
Objection
Claims 17 recites among others “The system of Claim 1”. It appears there is a missing “1” as a minor grammatical typo or informality. 
Claim 17 is recommended to be amended to recite, among others The system of Claim 11
Correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 are independent, each reciting, among others: “for at least one clause, presenting a selection interface wherein a user can select at least one alternative version of the clause, wherein the selection interface presents the user with information on a legal impact of each alternative version and statistical data on selections made by a plurality of users”; rendering each of said claims vague and indefinite because there is insufficient antecedent basis for the subsequently recited “each alternative version” [in plural form] in an instance where there the claim would only cover one “alternative version” [singular term] as antecedently covered by the expression “at least one alternative version”.
Claims 1, 11 are recommended to be amended to recite: for at least one clause, presenting a selection interface wherein a user can select s of the clause, wherein the selection interface presents the user with information on a legal impact of each of the alternative versions and statistical data on selections made by a plurality of users;
Claims 2-10, 17[?], 18 [?] are rejected based on rejected parent independent Claim 1.
Claims 12-16, 19, 20 are rejected based on rejected parent independent Claim 11.
Clarification and/or correction is/are required.
---------------------------------------------------------------------------------------------------------------------
Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea as follows, except where strikethrough: “…generating legal documents comprising at least one clause, comprising”: / “… generating a legal document comprising at least one clause, ”: 
	- “selecting a legal document type out of at least two types of legal documents”;
	- “selecting at least one parameter for the legal document”; 
	- “;
 	- “displaying the legal document ; 
	- “for at least one clause, ”;
      - “generating a final version of the legal document based on user selections”;   
      - “”;
      - “aggregating the selections made by the user and adding them to the statistical data”    
(independent Claims 1, 11)
     - “”
(dependent Claim 12)
wherein the at least one parameter is selected from a list comprising: client industry, client's geographic location, client’s point of view”
(dependent Claims 2, 13)
        - “wherein the legal document is a transactional document between at least two parties, wherein the legal impact of each alternative version comprises a favorability of each clause to a party”                                     (dependent Claims 3, 14)
	- “wherein the statistical data comprises: popular selections in a particular market, wherein the market comprises at least one of: particular contract types, client's industry, client's geographic location”       (dependent Claims 4, 15)
	- “
(dependent Claims 5, 16)
	- “the legal document comprises at least one structural clause, further comprising: for at least one structural clause, 
(dependent Claims 6, 17)
	- “wherein the at least one data value is selected from a group comprising: term, termination date, acceptance testing, non-solicitation, fees, IP ownership, expenses, jurisdiction, dispute resolution, confidentiality definition”
(dependent Claim 7)
	- “
(dependent Claims 8, 18)
	- “wherein the statistical data comprises recommendations to the user”
(dependent Claims 9, 19)
	- “                                 (dependent Claims 10, 20) 
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II, III the above limitations recite, set forth or describe the abstract grouping of “Certain Methods of Organizing Human Activities” including fundamental economic principles or practices and commercial interactions in the form of at least  legal contracts, and business relations. These are reflected by the following claimed recitations: “select legal document type out of at least two types of legal documents”; “select at least one parameter for the legal document”; “for at least one clause,…a user can select at least one alternative version of the clause”, “generating final version of legal document based on user selections” at independent Claims 1, 11, “wherein the at least one parameter is selected from: client’s industry, geographic location, point of view” at dependent Claims 2, 13; “the legal document is a transactional document between at least two parties, wherein the legal impact of each alternative version comprises a favorability of each clause to a party” at dependent Claims 3, 14; “wherein the statistical data comprises: popular selections in a particular market, wherein the market comprises at least one of: particular contract types, client's industry, client's geographic location” at dependent Claims 4, 15; “the legal document comprises at least one structural clause, further comprising: for at least one structural clause, wherein a user can select at least one data value to input into the structural clause” at dependent Claims 6, 17; “wherein the at least one data value is selected from a group comprising: term, termination date, acceptance testing, non-solicitation, fees, IP ownership, expenses, jurisdiction, dispute resolution, confidentiality definition” at dependent Claim 7.
Such “Certain Methods of Organizing Human Activities” can be practically performed as part of the equally abstract “Mental Processes” grouping, with use of physical aids such as pen and paper as part of evaluation [here “for at least one clause”, “user can select at least one alternative version of the clause”, “aggregating the selections made by user and adding them to statistical data” at independent Claims 1, 11] observation and judgement [here “presents user with info on a legal impact of each alternative version and statistical data on selections made by” “users”; “displaying” “legal document” at independent Claims 1,11]  and opinion [here “statistical data comprises recommendations to the user” at Claims 9, 19].
	Examiner further points to MPEP 2106.04(a)(2) II to submit that certain activity between a person and a computer [here strikethrough above] does not preclude the claims from falling within the abstract “Certain methods of organizing human activity” grouping. 
	Similarly, per MPEP 2106.04(a)(III) C the: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, also do not preclude the claims from reciting, describing or setting forth the abstract idea. This is especially relevant here with respect to performing of the abstract functions by “memory”, “processor”, “display device”, “selection interface” etc. further investigated, as additional elements below. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements  the already recited abstract idea. 
	Here, per MPEP 2106.05(f)(2) the additional elements, as initially strikethrough above, merely apply the abstract idea, such as merely applying a business method on a computer1  [here “on display device” “displaying legal document”  “present selection interface wherein a user can select at least one alternative version of the clause, wherein the selection interface presents the user with info on a legal impact of each alternative version and statistical data on selections made by a plurality of users” at independent Claims 1, 11; “wherein the selection interface comprises interactive slider” at dependent Claims 5, 16]. These can also be viewed as mere use of a computer or other machinery in its ordinary capacity for economic tasks or other tasks to store data [here “statistical data is stored on server” at dependent Claim 12]
receive and transmit data2 [here “present selection interface wherein a user can select at least one alternative version of the clause”, and “downloading final version of legal document” at independent Claims 1, 11; “present second selection interface wherein a user can select at least one data value to input into the structural clause” at dependent Claims 6, 17; “statistical data is transmitted to the processor via the communication interface” - dependent Claim 12]. Also, the same MPEP 2106.05(f)(2) states that capabilities of the additional elements to monitor audit log data3 [here “statistical data”] where the increased speed in the process comes solely from the capabilities of the general-purpose computer [broadly recited here as “automatically generating” at independent Claims 1,11], are other examples of merely applying the abstract idea. Similarly, generating a second menu4 [here “second selection interface” at dependent Claims 6, 8, 17, 18] and requiring computer use of software to tailor info5 [here “generating a final version of the legal document based on user selections” at independent Claims 1,11; “selection interface comprises interactive slider” at dependent Claims 5,16; 2nd selection interface is interactive button-dependent Claims 8, 18] are other examples of merely applying the abstract idea.
	All these forms of applying the abstract idea represent, do not integrate the abstract idea into a practical application under MPEP 2106.05(f).  
applying the mathematical algorithm on a computer as part of the apply it considerations [MPEP 2106.05(f)], the recitation of “using machine learning algorithms”
at dependent Claims 10,20 can perhaps also be viewed as narrowing the aforementioned abstract idea to a field of use or technological environment. Specifically, following MPEP 2106.05(h) Examiner reasons that similar to how the repeated calculation or training of an updated value for an alarm limit in the catalytic chemical conversion of hydrocarbons did not save the claims from patent ineligibility in “Parker v. Flook”, the current “using machine learning algorithms” to “generate recommendations” as narrowed at dependent Claims 10, 20 should similarly not integrate the abstract idea into a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. See MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: receiving or transmitting data over a network6 / record customer’s order7 / electronic recordkeeping8 / arranging a hierarchy of groups, sorting information9 [here “statistical data is stored on the server and transmitted to processor via communication interface” at dependent Claim 12; “present selection interface wherein a user can select at least one alternative version of the clause”, and “downloading final version of legal document” at independent Claims 1, 11; “a user can select at least one data value to input into the structural clause” at dependent Claims 6, 17]. 
	Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure 
Original Specification ¶ [0029] reciting at a high level of generality: “The present invention is implemented on a computing device. FIG. 1 shows a computing device 100 in accordance with an aspect of the present invention. The computing device 100 preferably comprises a processor, a memory, a communication interface, a user interface, and a power supply. The communication interface is preferably connected to a server 120 by means of the Internet 110 or some other data/communications network. The computing device can be a computer, a tablet, a smartphone, or any other device that can execute the methods of the present invention”.
Original Specification ¶ [0049] reciting at a high level of generality: “An exemplary embodiment is described above. It will be understood that the present invention encompasses other embodiments whose elements form reasonable equivalents to the embodiments described above”. 
	Examiner further points to the commonality or conventionality of “machine learning” 
    * US 20200045501 A1 ¶ [0032] 1st sentence: “Recommendation module 145 may use conventional or other machine learning algorithms to generate recommendations to users”.
    * US 20140067597 A1 ¶ [0058] 1st sentence: “The training dataset may be used to generate recommendations using conventional machine learning techniques, such as Naive Bayes”
   * US 20200074331 A1 ¶ [0004] “Automated systems which incorporate machine learning techniques are becoming more commonplace both in people's personal lives and in work environments, including for example, …, recommender systems…”
   * US 20170169363 A1 ¶ [0045] Machine Learning Services—using the data generated by the applications and devices, the platform employs conventional learning tools to provide users/applications with recommendations.
Original Specification ¶ [0048] reciting at a high level of generality: “In an embodiment, the system of the present invention is a machine learning system. The system preferably comprises a hierarchical system of using artificial neural networks including, but not limited to, convolutional neural networks (CNN's), recurrent neural networks (RNNs), Long term short-memory RNNs (LSTMs), and machine learning models including but not limited to statistical probability models, linear regression models, clustering, naive Bayesian, support-vector models (svg) models trained using a feedback loop of supervised learning and rule-based pattern matching, and any reasonable equivalents to the above. The system may also use supervised learning, which consists of presenting the model with pre-labeled data to build a feature space representation. The final platform output preferably consists of multiple classifications including document type, clause classification, and clause favorability”.
	In conclusion, Claims 1-20 although directed to statutory categories, (“method” or process at Claims 1-10, 17, 18, and “system” or machine at Claims 11-16, 19, 20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Chan; Alex H et al, US 20190079979 A1 hereinafter Chan, in view of 
	* Gerardin; Olivier US 20180004711 A1 hereinafter Gerardin. As per, 
Claims 1, 11 
Chan teaches or suggests: “A method for generating legal documents comprising at least one clause, comprising”: / “A system for generating a legal document comprising at least one clause, comprising: a processor; a display device; a user interface; a memory, wherein the memory includes instructions executable by the processor to” ([0489]- [0507]) 
	- “selecting a legal document type out of at least two types of legal documents”
	(Chan ¶ [0080] 2nd sentence: users access legal documents, such as court decisions, briefs, motions, etc. For example Fig.10B [0239] 3rd sentence: dropdown menu include File Motion to exclude Patent Owner's expert declaration, File Motion to Exclude Patent Owner's exhibits etc. ¶ [0249] 1st sentence: user entered Motion to Exclude);
	- “selecting at least one parameter for the legal document” (Chan ¶ [0225] 1st sentence: selectable input is received from user selecting corresponding actionable task. [0254] 2nd,4th sentences: user enters user File Motion input. ¶ [0347] 2nd sentence: user input field for case number 1202 through which user locate specific proceeding involving that case number. [0394] 2nd sentence: inputs also include training parameters, data etc.); 
	- “automatically generating a legal document using the at least one parameter”
 (Chan ¶ [0121] 1st sentence: using sophisticated statistical analysis, the system generate reports utilized by legal practitioners, law firms, consultants, investors, IP stakeholders. rd sentence: the whole cycle can be executed at regular intervals (once daily) so that reports showing the analytic findings are available for review the next morning. ¶ [0224] 4th-6th sentences: this continuous process is formed as part of a machine learning technique that allows the system to analyze and refine the trained model and allow use of a set of documents as a training set that yields a particular analytical or statistical model. Applying this analytical or statistical model to a new set of legal documents can allow the model to be retrained to get improved results);
 	- “displaying the legal document on a display device” (Chan Figs.10,12,13,20 and ¶ [0490] 3rd sentence: display on the gui device. Also Chan ¶ [0497], ¶ [0506]); 
	- “for at least one clause, presenting a selection interface wherein a user can select at least one alternative version of the clause” (Chan Fig.10B & ¶ [0243] 1st sentence: in this example, user selected via cursor 1043 actionable task argue claim construction on at least 4 terms.  Fig. 10A-C noting alternatives such as: File motion to exclude patent owner’s expert declaration, File opposition to Patent’s Owner’s motion to amend, argue Inherency, File a Motion to Exclude Patent Owner’s exhibits, Request oral hearing, File an exert declaration in support of Petitioner’s claim construction), “wherein the selection interface presents the user with information on a legal impact of each alternative version and statistical data on selections made by a plurality of users” (Chan Fig.10A, ¶ [0223] 3rd sentence: proposed actionable task 102 refers to Trial stage 1008, meaning that if proposed actionable task 1002 were performed by petitioner during trial phase (after Board institute trial on patent), then predicted probability 1006 of 31.2% is affected. ¶ [0225] selectable input is received from user selecting a corresponding actionable task. st predicted probability 1006 is reassessed and changed from 31.2% to 1st new predicted probability 1024 of 68.5%. This means that if motion to exclude opposing party's expert declaration were filed, the predicted probability that at least one claim will be canceled will increase to 68.5% as indicated by 1st new predicted probability 1024. 1st new predicted probability 1024 indicate amount changed (37.3%) to allow users to immediately realize significance of proposed actionable task. ¶ [0228] Similar to 1st proposed actionable task 1002, 2nd proposed actionable task 1012 is also associated with selectable input 1014. To immediately realize how 2nd proposed actionable task 1012 impact the overall predicted probability, selectable input 1014 is selected (1026) to initiate reassessment. [0229] when selectable input 1014 is selected, the corresponding 2nd predicted probability 1016 is reassessed and changed from 31.2% to 2nd new predicted probability 1028 of 78.5%. This means that if expert declaration were submitted by petitioner, predicted probability that at least one claim will be canceled by Board will increase to 8.5%, as indicated by 2nd new predicted probability 1028. Like 1st new predicted probability 1024, 2nd new predicted probability 1028 also indicate amount changed (10.0%) to allow users to realize magnitude of proposed actionable task. Fig.10B and ¶ [0243] In this example, when user selected (via cursor 1043) actionable task Argue claim construction on at least 4 terms and selectable input 1048, the prediction/recommendation engine 320, analyze the trained model associated with this selected task and the corresponding scored data to predict the substantive effect that this actionable task could impact overall probability negatively (-5.1%). This impact is shown along with predicted probability 1049 (26.1%) to the user to provide a complete predictive analysis of selected actionable task. Similarly, Fig. 10C);
      - “generating a ”
	(Chan ¶ [0467] 3rd sentence: As illustrated in Fig.20, the Patent section can display for a selected patent, whether there's prior litigation associated with the selected patent, expiration date with the selected patent, number of claims affirmed or canceled by PTAB st sentence: using sophisticated statistical analysis, the system generate reports utilized by legal practitioners, law firms, consultants, investors, IP stakeholders);   
      - “”;
      - “aggregating the selections made by the user and adding them to the statistical data”    
        (Chan ¶ [0224] 4th - 6th sentences: this continuous process is formed as part of a machine learning technique that allows the system to analyze and refine the trained model that allows the use of a set of documents as a training set that yields a particular analytical or statistical model. Applying this analytical or statistical model to a new set of legal documents allows the model to be retrained to get improved results. For example
	Chan ¶ [0227] 2nd proposed actionable task 1012 to Submit expert declaration is shown in addition to 1st proposed actionable task 1002. 2nd proposed actionable task 1012, as shown refers to Petition stage 1010, meaning that proposed actionable task 1012 is proposed for execution during petition phase (prior to Board issuing a Decision (Not) to Institute Trial). ¶ [0228] Similar to 1st proposed actionable task 1002, 2nd proposed actionable task 1012 is also associated with selectable input 1014. To immediately realize how 2nd proposed actionable task 1012 impact the overall predicted probability, the selectable input 1014 is selected 1026 to initiate reassessment. ¶ [0229] When selectable input 1014 is selected, the corresponding 2nd predicted probability 1016 is reassessed and changed from 31.2% to 2nd new predicted probability 1028 of 78.5%. This means that if expert declaration were submitted by petitioner, the predicted probability that at least one claim will be canceled by Board will increase to 8.5%, as indicated by 2nd new predicted probability 1028. Like 1st new predicted probability 1024, the 2nd new predicted probability 1028 also indicate amount changed (10.0%) to allow users to immediately realize magnitude of proposed actionable task. ¶ [0232] where multiple selectable inputs are selected [or aggregated], where 1st proposed actionable task 1002 and 2nd proposed actionable task 1012 are both selected, overall probability reflected on dashboard 1000 is shown as an accumulated sum. In the example shown, 2nd new predicted probability 1028 is shown as accumulated sum based on 1st new predicted probability 1024 (10.0% nd proposed actionable task 1012 is stacked onto 1st new predicted probability 1024 and shown as accumulated predicted probability of 78.5%).

Chan does not explicitly teach: 
      - “generating a final version of the legal document based on user selections”
     - “downloading the final version of the legal document” (emphasis added);
* However *
Gerardin in analogous art of generating legal documents teaches or suggests: 
	- “generating a final version of the legal document based on user selections”;
	(Gerardin ¶ [0076] 1st sentence: generating document DOC is according to at least one 1st parameter P1 & 2nd parameter P2. ¶ [0028], ¶ [0058]: generating said finalised document in an electronic format)
	- “downloading the final version of the legal document”
	(Gerardin ¶ [0072] 3rd sentence: the generated documents DOC can be downloaded from this web interface and can be displayed by the latter). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Chan’s “method” / “system” to have included 
“generating a final version of the legal document based on user selections” and “downloading the final version of the legal document” in view of Gerardin to preferably implement a web interface through which the user terminal selects values of parameters that define the nature of the document to be generated (Gerardin ¶ [0072] 2nd sentence and MPEP 2143 G). In addition thanks to the virtual documents and to the static index, 
provided by Gerardin, the content of a document to be generated would have been more effectively determined directly from the generation context. Such generating would have limited the waiting time of a user in the disclosure of Chan, and thus would have allowed such user to have more effectively obtained the desired document instantly, since it would have required less computing resources than the methods of prior art such as those of Chan previously disclosed above in light of Gerardin ¶ [0030] and MPEP 2132 G. Also,  advantageously, such user would be enabled by Gerardin to have simultaneously generated documents of different natures (Gerardin ¶ [0029] last sentence, ¶ [0031], MPEP 2143 G). Even more advantageously, several different documents would have nd sentenced, MPEP 2143 G) with large number of generation contexts advantageously defined to correspond to precise expectations of users (Gerardin ¶ [0044] 2nd sentence, MPEP 2143 G). Gerardin would have further advantageously conferred the capabilities to Chan to form several documents DOC from a single step of selecting (Gerardin ¶ [0121] 1st sentence & MPEP 2143 G). Also advantageously, Gerardin would have provided enhanced customization such that, in an instance where a paragraph of the database is modified, the modification made would have been effectively passed on to all of the documents generated from the virtual documents that point to said modified paragraph. In other words, a large plurality of documents to be generated would have been efficiently modified by modifying only one paragraph of the database, with the virtual document advantageously not being modified (Gerardin ¶ [0034] & MPEP 2143 G). It would have been sufficient for the user to fill in all of the variable fields to allow for the generating of the desired power making possible to customize a paragraph according to the generation context, which would have been advantageous to improve the quality and precision of the generated documents. Such a method is particularly advantageous for simultaneously generating a large number of documents wherein the same variable field would have been inserted (Gerardin ¶ [0131] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Chan at ¶ [0511]-¶ [0512] in a manner readily adaptable to Gerardin’s modification, as incentivized by the numerous advantages provided by Gerardin above in an obvious and complementary manner, when further obviousness testing such modification in light of at least Gerardin ¶ [0098], ¶ [0142], ¶ [0143], ¶ [0145].
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar generating legal documents field of endeavor. In such combination each element merely would have performed same data construct and transfer functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements per Chan in view of Gerardin, the results of combination would have fitted together like pieces of puzzle in logical, complementary, technologically feasible and economically desirable manner. It is then reasoned that the results of such combinations would have been predictable (MPEP 2143 A).
Claim 12 
Chan / Gerardin teaches all the limitations above. 
Chan further teaches or suggests: “further comprising: a communication interface; a server; wherein the statistical data is stored on the server and transmitted to the processor via the communication interface” (Chan ¶ [0508] 2nd sentence: a client and server are generally remote from each other and typically interact through a communication network. ¶ [0507] 1st sentence: the systems & techniques can be implemented in computing system that includes back end component (data server), or middleware component (application server). ¶ [0494] 1st - 2nd sentences: computing device 900 is implemented in a number of different forms, as shown in figure. For example, it can be implemented as a standard server 920, or multiple times in a group of such servers. ¶ [0065] 2nd sentence: database management system 100 include a data mining/analysis system 102 connected to one or more databases or repositories 104A to C & 106A to C that store data such as documents or files. ¶ [0092] While Fig.1 shows examples in which repositories 104/106 reside outside data mining/analysis system 102, it is noted that, repositories 104/106 can be housed inside data mining/analysis system 102. In some implementations, the repositories 104/106 can reside on another server, and made accessible to the data mining/analysis system 102 over, for example, network 104. ¶ [0066] 3rd sentence: data source 110 can be privately accessible over the network 104 using a secure connection, while data source 112 can be publicly accessible over the network 104).
Gerardin also teaches or suggests: “further comprising: a communication interface; a server; wherein the statistical data is stored on the server and transmitted to the processor via the communication interface” (Gerardin ¶ [0069] in Fig.1, the system for generating comprising a data server 2 accessible by user terminal 1 via a communication network 4, preferably, via the internet network. The data server 2 comprises a database 3 from which can be generated a plurality of documents DOC. The data server 2 further comprises a module for generating (not shown) that has the form of a computing unit, for example, a processor. ¶ [0072] 2nd sentence, ¶ [0138], ¶ [0146]).
	Rationales to modify/combine Chan / Gerardin were presented above. 


Claims 2, 13
Chan / Gerardin teaches all the limitations above. 
Chan further teaches or suggests:
	- “wherein the at least one parameter is selected from a list comprising: client industry” (Chan ¶ [0060] 3rd sentence: legal industry is specific domain & domain-specific analytic application for legal industry would accept and analyze only legal related data.¶ [0480] last sentence: patents related to particular industry or sector), “client's geographic location” (Chan ¶ [0500] last sentence: gps receiver provide location-related data used as appropriate by applications running on mobile computing device. For example ¶ [0473] identifies the inventor or assignee where user of ¶ [0321] 2nd sentence: locates those involved in a review proceeding. Also ¶ [0289] 2nd sentence: user locates the practitioner and law firm), “client’s point of view” (Chan ¶ [0266] arguments such as: inherency, teaching away, commercial success, long-felt need, inadmissible evidence, hearsay, untimely objection to evidence, reliance on licensing activities as evidence of non-obviousness. In fact per ¶ [0348] last sentence: data mining/analysis track & update any statistic associated with any particular type of legal document filed / submitted to Board (any motion or brief, request for hearing, oral hearing, etc.). For example ¶ [0068] 2nd-3rd sentences: the review proceeding begins with petitioner who wants to challenge validity of patent claims filing a petition after 9 months after patent grant or issuance of reissue patent; or if post grant review was instituted, termination of post grant review. As part of review proceeding, patent owner file a preliminary response to petition. ¶ [0044] 3rd sentence: for accused infringers, in-house counsel must identify potential validity weaknesses early on to help shift settlement dynamic to their favor. Fig. 10B: argue claim construction of at least 4 terms further supported at ¶ [0390] by experts' opinion).










Claims 3, 14 Chan / Gerardin teaches all the limitations above. 
Chan further teaches or suggests:
	- “wherein the legal document is a transactional document between at least two parties” (Chan ¶ [0278] 3rd sentence: patent document via parties category. ¶ [0279] 3rd sentence: when Parties category 402 is selected, the user is presented with options such as a listing of party name 404 or searching by party name 406. ¶ [0333] The Parties option 712, when selected, request data analysis system 220 to display a listing of the parties involved in proceeding underlying the selected patent. the display include a section listing corresponding petitioner 750 e.g Google and a section listing corresponding patent owner 752 e.g. Intellectual Ventures, Inc.), “wherein the legal impact of each alternative version comprises a favorability of each clause to a party” (Chan ¶ [0226] 3rd-5th sentences: when selectable input 1004 is selected (1022), first predicted probability 1006 is reassessed and changed from 31.2% to a first new predicted probability 1024 of 68.5%. This means that if a motion to exclude the opposing party's expert declaration were filed, the predicted probability that at least one claim will be canceled will increase to 68.5%, as indicated by first new predicted probability 1024 which also indicate amount changed (37.3%) to allow users to immediately realize significance of proposed actionable task. ¶ [0229] When selectable input 1014 is selected, second predicted probability 1016 is reassessed and changed from 31.2% to second new predicted probability 1028 of 78.5%. This means if an expert declaration were submitted by petitioner, predicted probability that at least one claim will be canceled by Board will increase to 8.5% indicated by second new predicted probability 1028. Like first new predicted probability 1024, second new predicted probability 1028 can also indicate the amount changed (10.0%) to allow users to immediately realize the magnitude of the proposed actionable task. ¶ [0232] 2nd sentence: second new predicted probability 1028 is shown as an accumulated sum based on first new predicted probability 1024 (increase of 10.0% associated with the second proposed actionable task 1012 is stacked onto first new predicted probability 1024 and shown as accumulated predicted probability of 78.5%. [0233] If desired, selectable inputs 1004 and 1014 can also separately selected to realize individual probability. For example, second new predicted probability is shown as 41.2% instead of "78.5%" when the selectable input 1014 is selected separately from the first selectable input 1004. ¶ [0234] 2nd sentence the nd sentence: the updated probability is reflected as 78.5% for Petitioner, and 21.5% for Patent Owner. ¶ [0243] 1st-2nd sentences: when user selected (cursor 1043) actionable task Argue claim construction on at least 4 terms and selectable input 1048, the prediction / recommendation engine 320 can analyze the trained model associated with this selected task and corresponding scored data to predict substantive effect that this actionable task could impact overall probability negatively e.g. -5.1%. This impact is shown along with  predicted probability 1049 e.g. 26.1%). ¶ [0261] when selectable input 1054 is selected (1072), 1st predicted probability 1056 changes from 10.8% to 1st new predicted probability 1074 of 35.9/o. This means that if the petition addresses petitioner's obviousness arguments under 35 U.S.C. 103, the probability that at least one claim will be canceled by Board will increase to 35.9%, as indicated by first new predicted probability 1074. The first new predicted probability 1074 can also indicate amount changed (25.1%) to allow users to immediately realize the impact of such argument when made. Similarly, ¶  [0307], [0346] 1st sentence) 
Claims 4, 15
Chan / Gerardin teaches all the limitations above. 
Chan further teaches or suggests: “wherein the statistical data comprises”: 
    - “popular selections in a particular market” (Chan ¶ [0057] 4th-5th sentences: increasing demand, for faster and more frequent results on business performance. In fact, there is a trend in this area of technology to press for near real-time analytic reporting, which is now made possible by the advent of data mining technologies), “wherein the market comprises at least one of: particular contract types” (Chan ¶ [0480] last sentence: a particular set of patents or patents related to a particular industry or sector. ¶ [0217] 1st sentence: licensor / licensee information) “client's industry” (Chan ¶ [0060] 3rd sentence: legal industry is a specific domain, and domain-specific analytic application for the legal industry would accept and analyze only legal related data.¶ [0480] last sentence: a related to a particular industry or sector), “client's geographic location” (Chan ¶ [0289] 2nd sentence: search by law firm option 506 allow user to locate patent practitioner and law firm. ¶ [0321] 2nd sentence: search by patent number option 706 allow user to locate a patent e.g. those involved in review proceeding. ¶ [0500] last sentence: gps 970 provide location data).  
Claims 6, 17 Chan / Gerardin teaches all the limitations above. Further 
Chan teaches or suggests: “wherein the legal document comprises at least one structural clause, further comprising: for at least one structural clause, presenting a second selection interface wherein a user can select at least one data value to input into the structural clause” (Chan ¶ [0248] data analysis system 220 provide an input field through which user enter an actionable task, and seek data analysis system 220 to evaluate impact of this actionable task on predicted winning probability. Referring to Fig.10C, input field 1032 is displayed on dashboard 1000 allowing user to enter document, exhibit, particular type of evidence, or actionable task as explains of structural clauses such as: File a Motion to Exclude, File a motion for Observation, File a Motion to Seal. ¶ [0253], ¶ [0254] 2nd-3rd sentences: As user enters user input, data analysis system 220 propose relevant actionable tasks to user before user completes entering user input. The autocomplete option can be used to help a user recognize all relevant actionable tasks selected for predictive analysis. For example, when user manually enters File A Motion, the autocomplete option running in background can trigger a display of one or more relevant actionable tasks that match the user input (e.g., File a Motion to Exclude, File a Motion for Observation regarding cross examination, File a Motion to Seal Document filed by the Patent Owner, and File a Motion to Strike Patent Owner's Expert Declaration). 

Claims 7, Chan / Gerardin teaches all the limitations above. Further 
Chan teaches or suggests: “wherein the at least one data value is selected from a group comprising: term, termination date” (Chan ¶ [0347] 3rd sentence, ¶ [0467] 3rd sentence: start and end dates, expiration. ¶ [0336] 2nd sentence: current status 760: pending, settled/terminated, instituted/not instituted, and final decision), “acceptance testing (Chan Figs.10A-C: Request oral hearing), non-solicitation, fees, IP ownership” (Chan Fig. 10D, 1051 noting: Patent Owner), expenses, jurisdiction (Chan ¶ [0042” PTAB. Figs. 10A-C: trial or petition), dispute resolution (Chan Figs. 10A-C: file a motion to exclude opposition. ¶ [0322]: final decision), confidentiality definition”.  

Claims 8, 18 Chan / Gerardin teaches all the limitations above. Further 
Chan teaches or suggests: “wherein the second selection interface is an interactive button” (Chan ¶ [0248] 4th sentence: user enters user input & clicks on submit button).
Claims 9, 19 Chan / Gerardin teaches all the limitations above. Further 
Chan teaches: “wherein the statistical data comprises recommendations to the user” 	(Chan ¶ [0203]: scored data 318 generated by scoring engine 312 used by prediction / recommendation engine 320 to indicate a probability that a patent will be ruled valid or invalid, or that at least one claim of the patent will be affirmed or canceled by the Board. Scored data 318 can also be used to indicate a score assigned by scoring engine 312 to a trained model 310 to indicate a reliability of the trained model or analytical or statistical info associated with the trained model to the prediction / recommendation engine 320. Specifically, these information are used by the prediction / recommendation engine 320 in determining what, if any, prediction or recommendation 322 in the form of actionable tasks (to be discussed in greater detail below) are proposed to a user. For example, if trained model 310 fails to meet a particular threshold of reliability (e.g., based on scored data), prediction/recommendation engine 320 can give little to no consideration to that trained model in proposing actionable tasks (e.g., while relying upon other trained models that meet such criteria in generating such tasks. ¶ [0213] 2nd-4th sentences: as discussed above, prediction/recommendation engine 320, in assessing the validity or invalidity of the patent, can use the scored data 318 to determine a probability that the patent will be ruled valid, invalid, partially valid, or partially invalid. For example, the prediction/recommendation engine 320 can evaluate the scored data 318, and determine that there is 67.7% chance that all claims will be canceled, 89.4% chance that at least one claim will be canceled, and 10.6% chance that at least one claim will be affirmed by the Board. These probabilities can then be displayed to the user via a dashboard. ¶ [0215] As an example, based on trained models 310 & scored data 318, the prediction /recommendation engine 320 can assess that current probability of having at least one claim canceled by the Board is at 20.2%. Lawyer A has 85.2% of likelihood of convincing the Board to cancel at least one patent claim. Based on this assessment, the prediction/recommendation engine 320 can identify a proposed action or actionable task that Our system recommends that Lawyer A from law firm B be retained as counsel to increase likelihood of having the Board cancel at least one patent claim (from initial 20.2% to 85.2%). Prediction / recommendation engine 320 also can make alternative suggestion that Lawyer `C` from law firm `D` be retained if Lawyer A is unavailable).
Claims 10, 20 Chan / Gerardin teaches all the limitations above. Further 
Chan teaches or suggests: “wherein the recommendations to the user are generated using machine learning algorithms” (Chan ¶ [0042] actionable data intelligence provided via, machine learning of incoming documents. By continuously drawing on statistical insights, users review ruling trends, determine potential case-dispositive impact of motion or amendment, understand how nuances of various rulings and procedures have boarder implications, and forecast with reasonable accuracy probability that PTAB will ultimately grant review to a particular claim or affirm or cancel a particular claim of a patent. ¶ [0043] 1st-2nd sentences: At a high level, data analytical models are generated based on data analysis algorithms. The data analytical models is trained by processing training and predictive data and generating information that defines the models that can then be deployed to provide predictions of future outcomes and actionable recommendations based on past rulings. For example, ¶ [0179] 2nd sentence: data analysis system 300 train and develop analytical or statistical models using model engine 302 to perform recommendation. ¶ [0222] 1st sentence, ¶ [0224] 4th sentence: This continuous process is formed as part of a machine learning (e.g. performed by machine learning module 230) that allows data analysis system 220 to analyze & refine trained model 310).  
--------------------------------------------------------------------------------------------------------------------
Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Chan / Gerardin as applied to claims 1, 11 respectively, in further view of 
*  Brav et al, US 20150310571 A1 hereinafter Brav. As per, 
Claims 5, 16
Chan / Gerardin teaches all the limitations in claims 1, 11 above. Further 
Chan teaches “wherein the selection interface comprises an interactive {dropdown} 
	(Chan ¶ [0238] Referring to Fig.10A, each proposed actionable task is displayed to user on dashboard 1000. A dropdown menu can be displayed to user that include some or all of proposed actionable tasks from which the user can select to visualize the impact of the selected actionable task on the overall predicted probability. ¶ [0239] in Fig.10B, a dropdown menu 1040 is provided by prediction / recommendation engine 320, to include a list of proposed actionable tasks 1040. dropdown menu 1040 include: File motion to exclude Patent Owner's expert declaration, Argue claim construction on 4 terms, File st sentence: if desired, multiple dropdown menus (e.g., a second dropdown menu 1046) can also be presented to the user to allow the user to select more than one proposed actionable task).
* However *
Chan does not explicitly recite his/hers dropdown as a slider, thus
Chan / Gerardin as combination does not explicitly teach “wherein the selection interface comprises an interactive slider” as claimed.
* Nevertheless *
Brav in analogous art of generating legal documents teaches or suggests:
	- “wherein the selection interface comprises an interactive slider”
(Brav ¶ [0164] last two sentences: For example, one instantiation of the presented user interface may include a sliding scale bar for which a marker can be “dragged” from one end representing the highest level of technological scope, to the other end representing the lowest level of technological scope. This example is merely for illustrative purposes, as other instantiations of a user interface readily may be used. ¶ [0379] last sentence: a user specifies how much to change the document, e.g., through a slider bar in a UI, or through input of one or more values).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Chan / Gerardin’s “method” / “system” to have included more concrete evidence for “an interactive slider” in view of Brav to have allowed Chan/Gerardin to effectively customize presentation of various levels of technological scope from a highest to a lowest level of technological scope (Brav ¶ [0164] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Chan / Gerardin above in further view of Brav at ¶ [0110], ¶ [0264] 2nd sentence, ¶ [0402], ¶ [0405], ¶ [0408]  
Further, the claimed invention can also be viewed as mere combination of old complementary, if not identical, elements no matter of their slightly different nomenclature [i.e. dropdowns or sliders] in a similar field of endeavor focusing on generating legal documents. In such combination each element merely would have performed the same Chan, or slider per Brav]. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan / Gerardin in further view of Brav, the results of the combination, would have fitted together, like pieces of a puzzle in a logical, complimentary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
* US 20160342590 A1 reciting at ¶ [0049] 3rd-6th sentences: The primary strength filter can be represented by a slider bar that allows the user to filter the documents identified by the list of topics, when selected by the user, based on a strength of association between each of the documents associated with the primary topic selected. Other displays for the primary strength filter are possible, such as a text box or drop down menu. For instance, a user selects the group of topics, “income, portion, living, money,” and only those document pages that include one or more topics in the group will be shown on the screen. The slider of the primary strength filter can be adjusted, for instance, between a range of 0.01 and 0.99 to filter the displayed documents; however, other ranges are possible. In one example, when the slider is located between 0.6-0.9, the displayed documents are further filtered to include only the documents with stronger relationships to the primary topics. In contrast, when the slider is adjusted to a range below 0.5, the displayed documents are filtered to include the documents with weaker relationships to the primary topics. Thus, more documents remain in the display when the primary strength filter is set to a lower value.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the .


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	February 25th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)
        5 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        6 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        7 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        9 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).